Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-15 allowed.
Claims 16-20 allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hoech et al. (U.S. Patent Application Publication 2006/0085276), discloses a method of a third party system operator offering goods and services from merchants to potential customers at prices determined by the system operator based on information the potential customers have (Abstract; paragraphs 9, 10, and 33; Figures 2 and 7), the method comprising: the system operator using a match engine of the computer system to match an interest of a user with one of the merchants (ibid.; see also Figure 1 and paragraphs 20-21).  Hoech does not disclose storing, by using a computer system, in a database data relating to goods and services offered over a computer network by a number of merchants, but storing data in a database to use it is well known.  Hoech discloses receiving buyer registration information (paragraph 9); Hudda et al. (U.S. Patent Application Publication 2001/0049636) teaches more on communication (Abstract), and Aaron (U.S. Patent Application Publication 
Hoech discloses matching buyers and sellers by price, implying determining information the user (buyer) has for a specified product or service (paragraph 33).  Hoech does not disclose the system operator, by an adjustment engine of the computer system, using said determined information the user has about prices for the specified product or service, and in accordance with a specified rule set, to determine an adjusted price for the user for the specified product or service of said one merchant.  Lee et al. (U.S. Patent Application Publication 2007/0214057) teaches an outcome determination module, which may be a separate processing apparatus, determining a price based in part on a user/buyer choice and in accordance with rules (Abstract; Figures 2, 3, and 4; paragraphs 39-46).  However, Lee does not quite match the claim limitation, and also, neither Hudda nor Aaron teaches the system operator monitoring, by using a sessionizer and a parser of the computer system, communications of a user over the computer network, and using the computer system and the monitored communications to create a representation of an interest of a user.  Bhargava et al. (U.S. Patent 8,082,349) teaches data being parsed and sessionized (column 3, line 50, through column 4, line 3).  Using information for statistical analysis is in itself well known, as taught, for example, by Davis et al. (U.S. Patent Application Publication 2008/0077487) (paragraph 40).  However, there is insufficient teaching suggestion, or motivation to graft the teachings of Lee, Hudda, Aaron, Stack, Bhargava, and Davis onto the method of Hoech to arrive at the claimed invention. 

Furthermore, the objections formerly made no longer apply, due to the amendments to the specification and claims.  The Double Patenting rejections formerly made are withdrawn, on the grounds that each independent claim recites “the system operator inspecting traffic directed over the computer network to the user, for the price for the specified product or service the user is searching for”, or equivalent language.  Examiner did not agree with all of the arguments made by Applicant in the Remarks of June 15, 2021, but does concede that this limitation lacks parallels in the claims of parent patents 9,659,317 and 10,621,631; furthermore, no prior art is found which sufficiently teaches this specific limitation.
The above statement applies to all claims, as independent claims 1, 11, and 16 are essentially parallel to each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 1, 2021